Citation Nr: 0912037	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to July 
1981.  He died in April 2005.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the appellant by correspondence dated in June 2005.  The 
Board finds, however, that a remedial notice should be 
provided as a result of the subsequent Court decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, in a claim for Disability and Indemnity 
Compensation (DIC) benefits, VA's notice requirements also 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Because the June 2005 notice does not meet the Hupp or 
Dingess/Hartman requirements, the Board will remand the case 
for the issuance of 38 U.S.C.A. § 5103(a)-compliant notice.

The Veteran's death certificate listed the immediate cause of 
death as a myocardial infarction due to severe coronary 
artery disease.  

At the time of his death, the Veteran was service-connected 
for status post biopsy of prostate manifested by mild 
tenderness and induration of prostate on rectal exam with 
some frequency of urination (rated as 10 percent disabling); 
for burns, face, ears, neck, hands and right leg by history, 
no residuals noted now except minor scarring right ankle with 
no cosmetic significance (rated as noncompensable disabling); 
for xanthelasmata, left lower eyelid, with no cosmetic 
significance (rated as noncompensable disabling); and for 
lesion, right ear, soft benign cutaneous 5X2 mm with no 
cosmetic significance (rated as noncompensable disabling).  

The appellant and her representative contend that the Veteran 
should have been service-connected for coronary artery 
disease, that his diabetes mellitus was due to exposure to 
herbicides during service, and that his diabetes aggravated 
his heart condition.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312.

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312.  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that disability contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312(c).

Service treatment records revealed that the Veteran was seen 
in September 1974 and February 1975 for complaints of chest 
pain of uncertain etiology.  No heart disease was diagnosed 
and the Veteran did not lose his flight certification as a 
military pilot.  Service treatment records are negative for 
any complaints or treatment relating to diabetes.  On his 
April 1981 discharge examination, no heart or blood sugar 
abnormalities were noted.  In a contemporaneous report of 
medical history, however, the Veteran indicated he had pain 
or pressure in the chest and shortness of breath.  The 
examiner noted that treadmill, lab studies, and cardiology 
evaluations were within normal limits and that the Veteran 
had denied any personal or family history of diabetes.  

The Veteran filed a claim for service connection for chest 
pain in September 1981.  He underwent a VA examination in 
November 1981 that noted the service chest pain complaints.  
The examiner noted that no heart disease was found in service 
and that there had been no recurrence of the complaint.  In 
December 1981, the RO denied service connection for chest 
pain.  

Medical records from the service department hospital at Pease 
Air Force Base (PAFB) dated in September 1982 reflect that 
the veteran was seen on September 10, 1982 with complaints of 
chest pain.  Three days later, he was seen in the PAFB 
hospital emergency room with similar complaints.  The 
assessment was to rule out a myocardial infarction.  He was 
admitted to the hospital SCU (special care unit).  Two weeks 
later, on September 29, 1982, the Veteran was transferred to 
a VA Medical Center where it was noted in the record that he 
was status-post myocardial infarction.  It was indicated in 
the record that the cardiac history was notable for a two-
month history of substernal exertional chest discomfort 
increasing in frequency during the month prior to admission 
with minimal exertion.  The diagnosis was coronary artery 
disease.  In November 1982, he was admitted for elective 
coronary artery bypass surgery because of Class III angina.  

In November 1982, the Veteran filed a petition to reopen his 
claim for service connection for chest pain.  In January 
1983, the RO denied service connection for a heart condition.  

Signed statements by Dr. E.P. dated in May and August 2005 
noted that her office began treating the Veteran for his 
diabetes in March 2000; that it was possible the Veteran's 
diabetes could be related to his prior exposure to Agent 
Orange while serving with the U.S. Air Force in Korea; and 
that his diabetes certainly could have aggravated his 
coronary artery disease.  

A July 2005 buddy statement from W.B.S., Jr., who served with 
the Veteran in Korea from June 1953 to July 1954, related 
that the Veteran had been the pilot for the epidemiological 
flight; that he flew an AT-6 advanced trainer outfitted with 
spray capabilities; and that he regularly sprayed the Seoul 
City Air Base and adjacent towns and cities with DDI 
(dichlorodiphenyl-trichlorocthane) to destroy insects and to 
reduce infectious disease.  W.B.S. stated that the DDI was a 
highly toxic chemical.  

A September 2005 statement initialed by Dr. P.K.S. noted that 
the Veteran required coronary bypass surgery on three 
occasions, the most recent the month before his death, and 
that his cardiac condition was predominantly related to his 
severe insulin-dependent diabetes.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of 
the cumulative record discussed above, the Board has 
determined that a medical opinion is needed to determine the 
etiology of the Veteran's cause of death and whether it was 
incurred in or aggravated by active service.  Complete 
records from the PAFB hospital dated from the time of the 
veteran's separation from service to October 1982 would be 
helpful in reviewing this claim.  

Records from the Veteran's final hospitalization were not 
obtained because the appellant did not provide authorization 
after a request from the AMC/RO in June 2005.  The statement 
from Dr. P.K.S. indicated that the Veteran underwent his 
third and final coronary bypass surgery in March 2005 after 
which he was able to be discharged home before he died.  As 
additional development is required for this case, the AMC/RO 
should again give the appellant an opportunity to provide 
authorization to obtain private inpatient treatment notes of 
the Veteran's final hospitalization in March 2005 for 
coronary bypass surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate, and that includes (1) a 
statement of the conditions for which a 
Veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  The AMC/RO should contact the 
appellant and her representative and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his coronary 
artery disease and diabetes mellitus.  Of 
particular interest are the complete 
service department medical records from 
the PAFB Hospital dated from the date of 
the Veteran's retirement from service to 
October 1982; private medical records of 
his last hospitalization for a cardiac by-
pass and outstanding VA records, if any, 
of evaluation and/or inpatient treatment 
of the Veteran's heart and diabetes 
disorders from the VAMC in Phoenix, 
Arizona.  After the appellant has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be inserted 
in the file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran's claims file 
should be reviewed by a VA cardiologist 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the onset 
of the coronary artery disease that caused 
the Veteran's death, (1) had its onset in 
service or within one year after 
retirement from service; or (2) was the 
result of his exposure to herbicides 
resulting in diabetes mellitus, that 
caused or aggravated his heart disease.  
The complete rationale for all opinions 
expressed should be set forth in the 
medical opinion.  The cardiologist should 
also comment on the three statements of 
Doctors E.P. and P.K.S. found in the 
claims file and noted above.  The 
Veteran's claims folder must be made 
available to the physician issuing the 
opinion for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




